Order entered March 2, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01415-CV

     SOUTHAMPTON LTD. AND SOUTHWEST REINSURANCE, INC., Appellants

                                               V.

 FOUR HORSEMEN AUTO GROUP, INC., CHISHOLM TRAIL AUTO GROUP, LLC,
  CHISHOLM TRAIL AUTO GROUP II, LLC, CHISHOLM TRAIL REAL ESTATE,
                         LLC, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13331

                                           ORDER
       We GRANT appellants’ February 26, 2015 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than March 17, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE